DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has beentimely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/26/2020 has been entered. 

Notice of Supervisory Review
This application has been pending five years or more.  Consistent with MPEP 707.02, it has been considered “special” by the Examiner, and, in an effort to terminate prosecution, it has been reviewed by the Supervisory Patent Examiner as indicated by signature below.

[SPE Signature Line]

Notice to Applicant
This action is in reply to the  filed on DATE.  
Claims 1, 15, 16 and 30 have been amended.
Claim 1-8, 10-23 and 25-30  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claim(s) 1-8, 10-23 and 25-30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 15, 16 and 30 is/are directed to the abstract idea of “early detection and display of sub-acute potentially catastrophic illnesses through mathematical and statistical predictive models,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002], [0008], [0016]-[0017]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions and falls within the mathematical concepts grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-8, 10-23 and 25-30 recite an abstract idea.
The claim(s) recite(s), in part, a system/method for performing the steps of “obtaining time series representations, determining abnormal entrainments, calculating mathematical characteristics, determining cross-measures, calculating rates of changes, identifying rank orders, determining concordances, determining percentiles and ranks, calculating probabilities,” etc., that is “early detection and display of sub-acute potentially catastrophic illnesses through mathematical and statistical predictive models,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-8, 10-23 and 25-30 recite an abstract idea.
The claim(s) recite(s), in part, a system/method for performing the steps of “obtaining time series representations, determining abnormal entrainments, calculating mathematical characteristics, determining cross-measures, calculating rates of changes, identifying rank orders, determining concordances, determining percentiles and ranks, calculating probabilities,” etc., that is “early detection and display of sub-acute potentially catastrophic illnesses through mathematical and statistical predictive models,” etc. which use mathematical methods to determine variables or numbers and/or perform mathematical operations and therefore fall within the mathematical concepts
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, networks, computers, displays, monitor devices, image processing devices, health monitoring devices (Applicant’s Specification [0221]-[0224]), etc.) to perform steps of “obtaining time series representations, determining abnormal entrainments, calculating mathematical characteristics, determining cross-measures, calculating rates of changes, identifying rank orders, determining concordances, determining percentiles and ranks, calculating probabilities,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, networks, computers, displays, monitor devices, image processing devices, health monitoring devices, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, networks, computers, displays, monitor devices, image processing devices, health monitoring devices, etc.). At paragraph(s) [0221]-[0224], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, networks, computers, displays, monitor devices, image processing devices, health monitoring devices,” etc. to perform the functions of “obtaining time series representations, determining abnormal entrainments, calculating mathematical 
Dependent claim(s) 2-8, 10-14, 17-23 and 25-29 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Although dependent claims 2-8, 10-14, 17-23 and 25-29 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions and mathematical concepts, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 15, 16 and 30.

Response to Arguments
Applicant’s arguments filed 1/26/2020 with respect to claims 1-8, 10-23 and 25-30 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 1/26/2020.
Applicant’s arguments filed on 1/26/2020 with respect to claims 1-8, 10-23 and 25-30 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
101 Responses
As per Applicant’s argument (A), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action.
Improvements
Despite recitation of processors, networks, computers, displays, monitor devices, image processing devices, Applicant’s claims are, at bottom, directed to the collection, organization, grouping and storage of data using techniques such as data processing and mathematical techniques. The processors, networks, computers, displays, monitor devices, image processing devices recited in Applicant’s claims are merely tools used for organizing human activity and performing mathematical concepts, and are not an improvement to computer technology. This, the claims do not present any specific improvement in computer capabilities. Applicant’s arguments are nothing more than conclusory statements unmoored from specific claim language. Applicant’s argument is not persuasive.
Applicant claims the improvement of “improving the way in which systems detect an otherwise missed illness,” “improving functionality and accuracy,” etc. It has been held that it is not enough to merely improve a fundamental practices or abstract process by invoking a computer merely as a tool (Affinity Labs. of Texas, LLC v. DIRECTV, LLC, In re TLI Communications LLC Patent Litigation). In Intellectual Ventures I LLC v. Capital One Bank (USA), it was held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible. In SAP America, Inc. v InvestPic, LLC it was held that patent directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying results,” are ineligible, and claims focused on an improvement in wholly abstract ideas are ineligible. Further, invocation of “already-available computers that are not themselves plausibly asserted to be in advance…amounts to a recitation of what is well-understood, routine, and conventional” (SAP America, Inc. v InvestPic, LLC). Accordingly, Applicant’s argument is not persuasive.
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Applicant’s “processors, networks, computers, displays, monitor devices, image processing devices, health monitoring devices” is/are not an additional element(s) that 
Novelty vs Inventiveness
Further, the concept of inventiveness is distinct from that of novelty. Novelty is the question of whether the claimed invention is new. Inventiveness is the question of whether the claimed matter is invention at all, new or otherwise. The inventiveness inquiry of 35 USC 101 should not be confused with the separate novelty inquiry of 35 USC 102 or the obviousness inquiry of 35 USC 103. Indeed, the Supreme Court has cautioned that “[t]he obligation to determine what type of discovery is sought to be patented must precede the determination of whether that discover is, in fact, new or obvious.” Flook, 437 US at 593 (Amdocs (Israel) Limited v. Openet Telecom, Inc.). Applicant’s argument is not persuasive.
CardioNet, LLC
Further, the claims in CardioNet, LLC, Braemar Manufacturing, LLC v. InfoBionic, Inc. provide an improved cardiac monitoring device in which the claims “focus on a specific means or method that improves” cardiac monitoring technology. Simply adding a generic computing device that performs routine and conventional functions (i.e. obtaining time series representations, determining abnormal entrainments, calculating mathematical characteristics, determining cross-measures, calculating rates of changes, identifying rank orders, determining concordances, determining percentiles and ranks, calculating probabilities, etc.) is not equivalent or similar to addressing cardiac monitoring technology challenge as is the case in CardioNet, LLC, Braemar Manufacturing, LLC v. InfoBionic, Inc. While the claims are directed to a process that is performed on a computer, they are not directed to a business challenge that is particular to cardiac monitoring technology.  In fact, the claims are not directed to cardiac monitoring technology or functions that are particular to the cardiac monitoring technology such as detecting beat-to-beat timing, detecting premature ventricular beats, and/or determining the relevance of the beat-to managing interactions between people and thus grouped as a certain method of organizing human interactions and falls within the mathematical concepts grouping of abstract ideas. Accordingly, the claims recite an abstract idea. As explained above, this judicial exception is not integrated into a practical application. Further, as explained above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claims are not patent eligible. The Examiner further notes that Claims 1 and 15 are both directed to a method and not a device as is claimed in CardioNet, LLC, Braemar Manufacturing, LLC v. InfoBionic, Inc., and that the dissenting opinion remarked that “Our court has repeatedly held that simply computerizing data analysis previously performed without a computer does not give rise to a patent-eligible invention at Alice step one.” Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626